Title: From George Washington to Timothy Pickering, 28 April 1797
From: Washington, George
To: Pickering, Timothy

 

Dear Sir
Mount Vernon 28th Aprl 1797

Owing to my not sending to the Post Office in Alexandria with the regularity I used to do whilst I was in the exercise of public duties, I did not receive your favor of the 21st instt until yesterday:nor have I before, acknowledged the receipt of your letter of the 11th, which also came safe.
Not expecting to have much business to transact in Philadelphia I appointed no Agent there; and if Colo. Shreve would do as he ought, it would give me, & others, less trouble than is occasioned by his dribling payments. He was to pay for the land purchased of me (after the first advance) by Instalments; one of which becomes due the first day of June next; and by his obligation the money was to have been paid into the Bank of Pennsylvania. Not expecting any part before, I had made no arrangement therefor, and see nothing better under the circumstances you have mentioned, than for the Jersey man to pay the money into that Bank and send me the evidence of it; as I expect on that day, a payment at the same place by Colo. Ritchie, to whom I sold other land.
As the Jersey man may be, as I certainly am, unacquainted with Bank transactions, your advice in the matter may do both of us a kindness; and information given to me, relative thereto, would much oblige Dear Sir Your Obedt & Affecte Hble Servt

Go: Washington


P.S. Colo. Biddle used to do all my business in Philadelphia between the close of the War and adoption of the General government, and to my satisfaction. If he is free from the embarrassments under which he laboured sometime ago, and safe, I should be glad to employ him again. Will you be so good as to inform me confidentially how the case is with him, at present?

